DETAILED ACTION
This Office Action is in response to the amendment filed on January 12, 2022. Claims 1, 4-5, and 9-10 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 5, and 9 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received December 10, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose “wherein the first replacement mode is representative of an angular intra prediction mode neighboring the one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block”. Specifically, Applicant argues that because Yoo discloses that the L or A mode is preplaced with L-1 mode when L=A and they are less than or equal to 2 and if equal to 2, L-1 = 1 which is non-angular. This language refers to the newly amended language of claims 1, 5, and 9. 
Examiner agrees with this assessment, however, after taking a second look at the claim language and references, in every other circumstance (L=3 through 35), the claim limitations are met. Because the claims do not recite any specific claim language that limits L=A to 2 or that the replacement mode must be angular when L=A=2 or when L=A for all values 2 and above, these other circumstances are enough to meet the claimed limitations. In addition, Examiner notes that in other embodiments in Yoo, it appears that only angular modes are used as replacements for all L greater than or equal to 2 (see ¶¶280-282, 325-327, 331-332, 343-345, describing that when the left block mode is the same as the above block mode and are directional modes, the left mode and two neighboring directional, i.e., angular, modes may be added as candidates, i.e., the above mode is replaced with a neighboring angular intra prediction mode).
For further analysis, see the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0184082 (“Yoo”) in view of U.S. Patent Publication No. 2019/0208201 (“Yasugi”).
With respect to claim 1, Yoo discloses the invention substantially as claimed, including 
A video decoding method (see Fig. 2, ¶1, describing a method of video decoding), comprising:
extracting, from a bitstream, information for deriving an intra prediction mode of a current block (see, Fig. 17, item 1, ¶¶285-286, 289-293, describing that the decoder extracts from a bitstream an MPM flag to check where MPM encoding has been applied to the current block (whether the intra prediction mode of the current block belongs to an MPM candidate) and an MPM index indicating which MPM represents the intra prediction mode of the current block, i.e., extracts information for deriving an intra prediction mode of a current block);
configuring a most probable mode (MPM) list of a current block based on the extracted information (see ¶¶10-11, 23, 289-294, 388, 508, describing that, if MPM flag indicates MPM encoding is applied to the current block, the decoder configures/updates a MPM list of a current block (using the methods described in these paragraphs and below) and determines which mode corresponds to a transmitted index of the MPM list, otherwise, the decoder simply parses an intra prediction mode for the current block without the list, i.e., the decoder configures/updates the list based on the MPM flag and index/extracted information);
determining the intra prediction mode of the current block using the configured MPM list (see citations and arguments with respect to corresponding element of claim 1 above and Abstract, Fig. 17, items 3-5, ¶¶10-11, describing determining an intra prediction mode of the current block using the MPM candidates of the indexed MPM candidate list),
wherein the MPM list of the current block includes a plurality of most probable modes (MPMs) (see ¶¶313, 371, Equations 4-5, describing that the MPM list of the current block includes a plurality of MPMs),
wherein the plurality of MPMs includes at least one of an intra prediction mode of a left neighboring block adjacent to the current block or an intra prediction mode of an above neighboring block adjacent to the current block (see citations and arguments with respect to element above, and ¶¶277-280, describing that the MPM list includes the intra prediction mode of a left neighboring block adjacent to the current block and an intra prediction mode of an above neighboring block adjacent to the current block),
wherein, in response to a case where the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block and the intra prediction mode of the left neighboring block corresponds to an angular mode, a first replacement mode is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see ¶¶325-327, 331-332, describing that the system determines whether the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block, and if they are equal and the intra prediction mode of the left neighboring block corresponds to a directional, i.e., angular, mode then the MPM candidates include the left block mode and the above block mode is replaced with neighboring directional modes, e.g., if the left block mode is 20, 19 and 21 are added, i.e., a first replacement mode is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block; Examiner notes that additionally, for all of L=3-34, the embodiments described in ¶¶387, 402-405, also describe angular replacement modes (L-1, L+1) neighboring the intra prediction mode of the left block being for replacing the intra prediction mode of the above neighboring block),
wherein the first replacement mode is representative of an angular intra prediction mode neighboring the one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see citations with respect to element above describing that the replacement mode is a directional, i.e., angular, intra prediction mode neighboring the intra prediction mode of the left/above neighboring block),
wherein in response to a case where the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block and the intra prediction mode of the left neighboring block corresponds to a non-angular mode, a plurality of second replacement modes is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see ¶¶313, 315, 325, 335-336, equation 4, describing that the system determines whether the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block, and if they are equal and the intra prediction mode of the left neighboring block corresponds to a non-directional, i.e., non-angular (DC or planar), mode then elements of the substitute mode (which include vertical, horizontal, a 45° mode (e.g., no. 34), and a 135° mode (e.g., no. 18)) may be input as MPM candidates, i.e., a plurality of second replacement modes is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block; Examiner notes that additionally, for all of L=3-34, the embodiments described in ¶¶387, 402, 406-609, also describe these substitute modes being added to the MPM list instead of the intra prediction mode of the above neighboring block)
wherein the second replacement modes are representative of default modes pre-defined in a decoding apparatus and the default modes include a vertical mode, a horizontal mode, a first angular mode with a greater value than the vertical mode, and a second angular mode with a value less than the vertical mode and greater than the horizontal mode (see citations and arguments with respect to element above, describing that the replacement modes may be pre-defined default modes/substitute modes including vertical, horizontal, 34/45° (i.e., an angular mode with greater value than the vertical mode), and 18/135° (i.e., an angular mode with a value less than the vertical mode and greater than the horizontal mode)), and
…
Yoo does not explicitly disclose wherein the intra prediction mode of the current block is determined by further considering whether or not a width of the current block is greater than a height of the current block.
However, in the same field of endeavor, Yasugi discloses that it was known to determine the current block intra prediction mode by considering the width as compared to the height of the current block, i.e.,:
wherein the intra prediction mode of the current block is determined by further considering whether or not a width of the current block is greater than a height of the current block (see Yasugi Figs. 22A-22D, ¶¶87, 280-284, 292-295, describing that it was known to change the order of the MPM candidate list modes (and thus the order in which an intra prediction mode of the current block is chosen) based on whether the shape of the block is vertically long or horizontally long, i.e., by further considering whether or not a width of the current block is greater than a height of the current block).
At the time of filing, one of ordinary skill in the art would have been familiar with the selective ordering/re-ordering of such lists to reflect preferences for particular modes, e.g., preferences based on block shape. Accordingly, to one of ordinary skill in the art at the time of filing, re-ordering the list of Yoo based on block shape, as taught by Yasugi, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining the order of the list, and thereby the intra prediction mode of the current block, by considering whether or not the width of the current block is greater than the height of the current block in the coding method of Yoo as taught by Yasugi.
With respect to claim 4, Yoo discloses the invention substantially as claimed. As described above Yoo in view of Yasugi discloses all the elements of independent claim 1. Yoo/Yasugi additionally discloses: 
wherein determining the intra prediction mode of the current block using the configured MPM list comprises:
determining the intra prediction mode in the configured MPM list using information, acquired from the bitstream, indicating an MPM index (see citations and arguments with respect to corresponding element of claim 1 above, describing that the information for determining the intra prediction mode is an MPM index).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Yoo discloses the invention substantially as claimed. As described above Yoo in view of Yasugi discloses all the elements of independent claim 1. Yoo/Yasugi additionally discloses: 
A video encoding method (see Fig. 1, ¶1, describing a method of video encoding), comprising:
configuring an MPM list of a current block (see citations and arguments with respect to corresponding element of claim 1 above and Abstract, Fig. 16, item 2, ¶¶10-11, 275, describing that the encoder configures a MPM list for a current block);
determining an intra prediction mode of the current block using the configured MPM list (see citations and arguments with respect to corresponding element of claim 1 above and Abstract, Fig. 16, items 3-5, ¶¶10-11, describing determining an intra prediction mode of the current block using the MPM candidates of the indexed MPM candidate list)
wherein the MPM list of the current block includes a plurality of most probable modes (MPMs) (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the plurality of MPMs includes at least one of an intra prediction mode of a left neighboring block adjacent to the current block or an intra prediction mode of an above neighboring block adjacent to the current block (see citations and arguments with respect to corresponding element of claim 1 above),
wherein, in response to a case where the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block and the intra prediction mode of the left neighboring block corresponds to an angular mode, a first replacement mode is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see citations and arguments with respect to corresponding element of claim 1 above),
wherein the first replacement mode is representative of an angular intra prediction mode neighboring the one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see citations and arguments with respect to corresponding element of claim 1 above),
wherein in response to a case where the intra prediction mode of the left neighboring block is equal to the intra prediction mode of the above neighboring block and the intra prediction mode of the left neighboring block corresponds to a non-angular mode, a plurality of second replacement modes is added to the MPM list instead of one of the intra prediction mode of the left neighboring block and the intra prediction mode of the above neighboring block (see citations and arguments with respect to corresponding element of claim 1 above)
wherein the second replacement modes are representative of default modes pre-defined in a decoding apparatus and the default modes include a vertical mode, a horizontal mode, a first angular mode with a greater value than the vertical mode, and a second angular mode with a value less than the vertical mode and greater than the horizontal mode (see citations and arguments with respect to corresponding element of claim 1 above), and
wherein the intra prediction mode of the current block is determined by further considering whether or not a width of the current block is greater than a height of the current block (see citations and arguments with respect to corresponding element of claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
Claim 9 recites the elements of claim 5 in computer-readable medium form rather than apparatus form. Yoo discloses that it was known for coding systems to be embodied by processors see ¶578). Accordingly, the citations and arguments with respect to claim 5 also apply to claim 9.
With respect to claim 10, Yoo discloses the invention substantially as claimed. As described above Yoo in view of Yasugi discloses all the elements of independent claim 9. Yoo/Yasugi additionally discloses:
wherein when the width of the current block is greater than the height of the current block, the intra prediction mode of the left neighboring block is placed before the intra prediction mode of the above neighboring block, and
	wherein when the width of the current block is less than the height of the current block, the intra prediction mode of the left neighboring block is placed after the intra prediction mode of the above neighboring block (see Yasugi Figs. 22A-22D, ¶¶87, 280-284, 292-295, describing that it was known to change the order of the MPM candidate list modes (and thus the order in which an intra prediction mode of the current block is chosen) based on whether the shape of the block is vertically long or horizontally long, namely, where it is vertically long, i.e., the width is less than the height, the above block is preferential (1st in the list) to the left block (2nd in the list), and where it is horizontally long, i.e., the width is greater than the height, the left block is preferential (1st in the list) to the above block (2nd in the list), i.e., wherein when the width of the current block is greater than the height of the current block, the intra prediction mode of the left neighboring block is placed before the intra prediction mode of the above neighboring block, and wherein when the width of the current block is less than the height of the current block, the intra prediction mode of the left neighboring block is placed after the intra prediction mode of the above neighboring block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication No. 2014/0198179 which discloses that it was known to when left and above are the same and equal to an angular mode, then “the list is constructed by this [the above/left] mode and two angular modes that are closest to it”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481